Citation Nr: 1610154	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the rating for service-connected chondromalacia of the right knee, from 20 percent to 10 percent, effective June 1, 2011, was proper.  

2.  Entitlement to increased disability rating for chondromalacia of the right knee with a history of periostitis.  

3.  Entitlement to a total rating based upon individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and H. B. 


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2015, the Board remanded the appeal to afford the Veteran a Travel Board hearing.  

In June 2015, the power of attorney of record was revoked.  

In July 2015, the Veteran testified at a Travel Board hearing.

It appears that the RO's consideration of the Veteran's rating reduction included consideration of whether a higher disability rating was warranted.  As such, the Board accepts that both issues are currently in appellate status as is reflected on the title page.  

In addition, testimony at the July 2015 Board hearing raises the issue of entitlement to a TDIU, due to the service-connected right knee disability on appeal, at least in part.  Under Rice v. Shinseki the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized above in accordance with that decision.

The Board notes that the Veteran attempted to submit a notice of disagreement (NOD) in February 2016 as to an August 2015 rating decision for the left knee.  In a letter later that month, the RO explained that the NOD was invalid because it was not signed.

The decision below addresses the reduction issue.  The issues of entitlement to an increased rating for a right knee disability and a TDIU are addressed in the remand section.


FINDING OF FACT

The evidence of record does not persuasively demonstrate sustained and material improvement in the Veteran's service-connected right knee disability that would be maintained under the ordinary conditions of life, including work.


CONCLUSION OF LAW

The reduction of a 20 percent rating to a 10 percent rating chondromalacia of the right knee with a history of periostitis was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for a history of periostitis of the right tibia secondary to a right knee injury in a February 1981 rating decision.  A November 2001 rating decision reflects that the right knee disability was recharacterized as chondromalacia of the right knee, and the rating was increased to 20 percent.  

In December 2010, following a 2010 VA examination, the RO proposed to reduce the rating for service-connected chondromalacia of the right knee, from 20 percent to 10 percent.  In March 2011, the RO implemented the reduction, effective June 1, 2011.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2015).

"[I]n any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 421 (1993) (citing 38 C.F.R. §§ 4.2, 4.10, 4.13).  

The findings reported on VA examination in December 2010 are not dissimilar from those in 2001.  A March 2010 VA treatment record reflects use of a right knee brace.  Records in March 2011 reflect medication was prescribed for chronic right knee pain associated with osteoarthritis, noting that he was a possible candidate for a total right knee replacement.  Although post-reduction evidence is not typically considered as to the propriety of a reduction, at the July 2015 Board hearing, the Veteran reiterated that there had been no improvement in his right knee and that in addition to pain, his right knee locked up at times, and that he is unable to work as a result of knee disabilities.  

The Board notes that reexaminations disclosing improvement in physical or mental disabilities will warrant reduction in rating when not in effect for five or more years.  See 38 C.F.R. § 3.344(c) (2015).  The Board finds that the lay and medical evidence of functional impairment does not establish an improvement in the right knee disability under the ordinary conditions of life, including work and the 20 percent rating was in effect for more than five years.  See 38 C.F.R. §§ 3.344(a), (b), 4.71a, Diagnostic Code 5010-5262 (2015).  Thus, there must be more than the 3.344(c) standard.  The Board does not find that the heightened standard for a reduction of rating that has been in effect for five years has been met.

Accordingly, reduction to a 10 percent rating from a 20 percent rating, effective June 1, 2011, was improper; restoration of a 20 percent rating for chondromalacia of the right knee with an effective date of June 1, 2011, is warranted.


ORDER

The reduction of the disability rating for chondromalacia of the right knee was improper; a restoration of the 20 percent rating from June 1, 2011, is granted.

REMAND

At the Board hearing in July 2015, the Veteran stated that his right knee disability is worse since the December 2010 VA examination.  In view of the evidence and the Veteran's assertions, the Board finds a contemporaneous VA examination is warranted to determine the current severity of his service-connected right knee disability.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Finally, the issue of entitlement to a TDIU is intertwined with the Veteran's claim for an increased rating for his right knee disability and the RO must adjudicate this issue in the first instance.  Therefore, the Board will also remand the TDIU claim.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since August 2015.  

2.  Send the Veteran a standard TDIU application, and request that he complete and return it with any supporting evidence.

3.  Schedule the Veteran for a VA right knee examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

In addressing the severity of the Veteran's right knee disability, the examiner is directed to determine range of motion of the right knee and describe whether there is weakness, fatigability, incoordination, or pain on movement of the left knee.  To the extent any of these factors result in decreased functional motion, such decreased range of motion should be expressed in degrees.  In addition, the examiner should comment on whether there is lateral instability or recurrent subluxation. 

The examiner should also comment on the functional impairment of the Veteran's service-connected disabilities (right and left knee) on his ability to secure and follow a substantially gainful occupation with consideration of his educational and vocational history, and without consideration of nonservice-connected disabilities.

A rationale for all opinions expressed should be provided. 
 
4.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


